Case 1:10-cr-00161-WS-C Document 74 Filed 10/27/20 Page 1 of 4                      PageID #: 451




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


CHARLES MILTON HINES, JR.,                        )
                                                  )
       Petitioner,                                )
                                                  )
v.                                                )   CRIMINAL NO. 10-0161-WS
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
       Respondent.                                )


                                             ORDER
       This matter comes before the Court on petitioner Charles Milton Hines’ pro se filing,
which the Court liberally construes as a Motion for Compassionate Release Pursuant to 18
U.S.C. § 3582(c)(1)(A)(i) (doc. 68). The Government has filed a Response (doc. 71) in
opposition to the Motion.
       The court file reflects that Hines entered a plea of guilty to four counts related to a bank
robbery in which he brandished and fired a sawed-off rifle. The offenses of conviction include
armed bank robbery, in violation of 18 U.S.C. § 2113(a) and (d); using a firearm in furtherance
of a crime of violence, in violation of 18 U.S.C. § 924(c)(1); possession of an unregistered
firearm, in violation of 26 U.S.C. §§ 5841, 5861(d) and 5871; and felon in possession of a
firearm, in violation of 18 U.S.C. § 922(g). On January 25, 2011, this Court sentenced Hines to
a term of imprisonment of 562 months, including a low-end 262-month guideline sentence plus a
mandatory 300 months consecutive for the § 924(c) violation, for a total custody sentence of 562
months. According to Bureau of Prisons records, Hines is currently housed at FMC Butner in
Butner, Norther Carolina, with a projected release date of March 24, 2050.
       Hines is one of numerous defendants who has petitioned this Court for compassionate
release or modification of sentence based on the effects of the COVID-19 pandemic. In his
Motion, filed pro se, Hines would apparently invoke 18 U.S.C. § 3582(c)(1)(A)(i), as amended
by § 603 of the First Step Act enacted in December 2018. That section allows a defendant to
petition the Court directly for reduction of a term of imprisonment for “extraordinary and
Case 1:10-cr-00161-WS-C Document 74 Filed 10/27/20 Page 2 of 4                      PageID #: 452




compelling reasons,” without a motion by the Director of the Bureau of Prisons (“BOP”), after
“the lapse of 30 days from the receipt of such a request by the warden of the defendant’s
facility.” § 3582(c)(1)(A). Hines properly made a written request for compassionate release to
officials at FMC Butner on or about June 2, 2020. (Doc. 73, Exh. C.) After confirming Hines’
release plan and assembling his medical records, the Warden of FMC Butner referred Hines’
application to the BOP’s Central Office on or about July 1, 2020. (Doc. 71, Exh. F.) On August
13, 2020, the BOP’s Office of the General Counsel entered a formal decision denying Hines’
request for reduction in sentence. (Doc. 71, Exh. G.) In light of these events, Hines plainly
meets the procedural requirement that he must request compassionate release from the prison
warden more than 30 days before filing his Motion. As such, he is authorized by the amended
version of the statute to request judicial modification of his term of imprisonment on the ground
that “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. §
3582(c)(1)(A)(i). The Government concedes that Hines has exhausted his administrative
remedies and has otherwise complied with the procedural requirements of § 3582(c)(1)(A)(i).
(Doc. 71, PageID.363.)
       That said, the statute is clear that any such reduction of a sentence for “extraordinary and
compelling reasons” must be “consistent with applicable policy statements issued by the
Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s applicable
policy statement, set forth at Application Note 1 to the Commentary of § 1B1.13 of the Federal
Sentencing Guidelines, defines “extraordinary and compelling reasons” justifying sentence
reduction as including (i) the defendant’s serious medical condition diminishing his ability to
provide self-care within the environment of a correctional facility; (ii) the advanced age of the
defendant; (iii) family circumstances such as death or incapacitation of the caregiver of the
defendant’s minor children; and (iv) other reasons “[a]s determined by the Director of the Bureau
of Prisons.” Id. Hines’ Motion falls squarely within the first category of extraordinary and
compelling reasons identified by the Sentencing Commission. Although Hines is only 46 years
old, he suffers from multiple serious medical conditions, including cerebrovascular disease,
seizure disorder, Type 2 diabetes and polyneuropathy. He had a stroke in November 2019, and
continues to have slurred speech and residual weakness on the left side. He requires the use of a
cane and/or a walker to ambulate. During the COVID-related prison lockdown, Hines’ speech
has become more slurred and his memory impairment has become more pronounced. Hines is



                                                -2-
Case 1:10-cr-00161-WS-C Document 74 Filed 10/27/20 Page 3 of 4                     PageID #: 453




not capable of managing his own medication or preparing his own food. Based on these
circumstances, the Government “agrees that, during the COVID-19 pandemic, Hines is eligible
for compassionate release consideration” because his medical conditions “put him at increased
risk for severe illness during the COVID-19 pandemic.” (Doc. 71, PageID.363.)
       Notwithstanding Hines’ eligibility for compassionate release, the decision of whether or
not to grant him relief is discretionary. See, e.g., United States v. Jones, 962 F.3d 1290, 1296
(11th Cir. 2020) (“We review for abuse of discretion the denial of an eligible movant’s request
for a reduced sentence under the First Step Act.”). Indeed, the statute expressly provides that,
even where a defendant has satisfied the procedural requirements for a compassionate release
motion and has shown extraordinary and compelling reasons warranting relief, the district court
“may reduce the term of imprisonment … after considering the factors set forth in section
3553(a) to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).
Simply put, “[i]f there are ‘extraordinary and compelling reasons’ for compassionate release, the
district court has the discretion to reduce the defendant’s term of imprisonment after considering
the applicable section 3553(a) factors.” United States v. Monaco, 2020 WL 6194688, *3 (11th
Cir. Oct. 22, 2020).
       The Court has carefully weighed the § 3553(a) factors as they relate to Hines and his
Motion for Compassionate Release. Section 3553(a) requires this Court to consider (among
other factors) “the nature and circumstances of the offense and the history and characteristics of
the defendant” and “the need for the sentence imposed … to reflect the seriousness of the
offense, to promote respect for the law, and to provide just punishment for the offense.” 18
U.S.C. § 3553(a)(1)-(2)(A). Hines’ crime was perhaps one of the most serious and violent bank
robberies that this Court has encountered. When he entered the Telco Credit Union on April 30,
2010, Hines (who was dressed in a black ski mask and gloves) told everyone to hit the floor,
pointed a Stevens .22 caliber short barrel rifle at the teller, and demanded money. The teller
complied. As Hines was leaving the credit union, he turned and fired the sawed-off rifle in the
direction of a customer who was attempting to follow him. Law enforcement initiated a pursuit
of Hines’ getaway vehicle, shortly after which Hines’ vehicle struck both another vehicle and a
telephone pole. Hines was apprehended while attempting to flee the collision scene on foot.
Furthermore, Hines had three prior convictions of armed bank robbery in this District Court, and
committed the subject offense while on supervised release for those other convictions. Based on



                                                -3-
Case 1:10-cr-00161-WS-C Document 74 Filed 10/27/20 Page 4 of 4                      PageID #: 454




these considerations, considered in tandem with the other § 3553(a) factors, the Court declines to
exercise its statutory discretion to reduce Hines’ term of imprisonment on grounds of
compassionate release. All indications are that the BOP is providing adequate medical care to
Hines at FMC Butner, and that the BOP is taking appropriate steps to minimize the risk of
COVID-19 exposure and infection for Hines and other inmates.
       In short, while Hines has satisfied the procedural and substantive eligibility thresholds for
compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) and the First Step Act, the Court, in
the exercise of its discretion based on careful weighing of the § 3553(a) factors, is of the opinion
that the sentence originally imposed in this case remains fair, appropriate and necessary. Guided
by its weighing of the § 3553(a) factors, the Court concludes that no reduction in Hines’ sentence
is warranted under the circumstances presented. Accordingly, Hines’ Motion for Compassionate
Release (doc. 68) is denied.


       DONE and ORDERED this 27th day of October, 2020.

                                              s/ WILLIAM H. STEELE
                                              UNITED STATES DISTRICT JUDGE




                                                -4-
